Granger, J.
The first claim of the defendant under his assignment of errors is, that the prior judgment rendered by justice Platt was for the same cause of action as that of the present suit, and that the court erred in holding that the matter in dispute in this case was not res adjudicóla.
The facts disclosed by the record are in direct conflict with this claim of the defendant. It appears that the only claim made by the plaintiff before the justice was to recover the amount due upon an order which the defendant had drawn in his favor upon one Chapman, which had neither been accepted nor paid by Chapman, and the amount of which had been credited to the defendant in the settlement of accounts between him and the plaintiff. The plaintiff’s claim in that suit was confined to the order; hence it is clear that the justice did not pass and could not have passed upon his present claim.
But the defendant claims further in argument, that although the subject of this suit was not in fact before the justice, yet it was the duty of the plaintiff to have embraced it in his demand in that suit. Here too we think the defendant’s claim is equally in conflict with the facts of the record. The plaintiff did not, until after the trial, discover that the order he had drawn on Brooks, which was to have been charged by him to the defendant, and for which the latter had been credited in the settlement, had not been paid. It is difficult to see upon what principle the plaintiff was bound to make any such claim before the justice, when he was ignorant of its existence.
*305The defendant’s second claim is, that the court erred in not holding that the receipt was final and conclusive between the parties and embraced the cause of action in this case. This claim is equally unfounded. It is quite apparent from the facts found that the receipt was no bar to the plaintiff’s claim. It was given, as the case finds, because both parties supposed that the order on Brooks had been paid, and the defendant was therefore in the settlement credited by the plaintiff with the amount of the order. This was a mutual mistake. Justice and equity demand that it should be rectified, and the rule of law is in harmony with this demand. The defendant has money in his hands that does not belong to him and which he has no just right to retain. We think the sound and wholesome rule laid down by this court in the case of Northrop v. Graves, 19 Conn., 548, should be applied. Church, C. J., in giving the opinion in that case, uses the following forcible language:—“ We mean distinctly to assert that when money is paid by one under a mistake of his rights and his duty, and which he was under no legal or moral obligation to pay, and which the recipient has no right in good conscience to retain, it may be recovered back in an action of indebitatus assumpsit, whether the mistake be one of fact or of law; and this we insist may be done both upon the principle of Christian morals and of the common law.”
That a receipt is not conclusive between the parties is a well established doctrine in this state. This was settled in the case of Fuller v. Crittenden, 9 Conn., 401, and in the case of Tucker v. Baldwin, 13 Conn., 143.
There is no error in the judgment complained of.
In this opinion the other judges concurred.